Citation Nr: 9907906	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-51 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This appeal arises from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in part, granted the veteran's 
claim for PTSD, assigning a 30 percent evaluation, effective 
December 7, 1995.  In that same month the veteran filed a 
notice of disagreement (NOD) as to the assigned evaluation 
only.  A January 1997 rating decision denied an evaluation in 
excess of 30 percent.

The August 1996 decision also denied the veteran's claim for 
an increased evaluation for service-connected bilateral 
hearing loss.  The veteran did not appeal that determination.

The August 1996 decision also deferred the veteran's claims 
for service connection for prostate cancer, secondary to 
exposure to Agent Orange, and for an increased evaluation for 
service-connected residuals of left arm and hand wounds.  A 
December 1996 RO decision granted service connection for 
residuals of prostate cancer, assigning a 10 percent 
evaluation, effective July 24, 1996.  The veteran filed an 
NOD, as to the assigned evaluation only, in January 1997.  A 
statement of the case was issued that same month.  In an 
October 1997 rating decision a 40 percent evaluation for that 
disability was granted.  In response to an inquiry from the 
RO to the veteran's representative, the veteran withdrew his 
appeal of that issue in October 1997.  A December 1996 rating 
decision denied the veteran's claim for an increased 
evaluation for service-connected residuals of left arm and 
hand wounds.  The veteran did not appeal that determination.

The Board also notes the veteran's representative's September 
1998 Motion to Withdraw as Appellant's Representative was 
granted, on the basis of good cause shown, on October 5, 
1998.  Subsequently, on October 7, 1998, the Board wrote the 
veteran regarding his desire for alternate representation, 
and provided a thirty day period from the date of that letter 
to respond if he wished other representation.  The letter 
further stated that if no response was received during that 
thirty day period, the Board would assume the veteran did not 
desire representation.  No response from the veteran having 
been received within that period, the Board resumes appellate 
review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

3.  The veteran's PTSD symptomatology is not productive of 
total occupational or social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or his own name.


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.125-4.130, 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.126, 4.130, Diagnostic Code 9411 
(1998); Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the August 1996 RO decision granted the 
veteran's claim for service connection for PTSD, assigning a 
30 percent evaluation.  The veteran appealed only the initial 
assigned evaluation of this original claim.  Thus, the Board 
will review that evaluation.  See Fenderson v. West, No. 96-
947, slip op. at 7 (U.S. Vet. App. Jan. 20, 1999).

The Board notes that an April-June 1979 VA hospitalization 
discharge report indicates the veteran was diagnosed with 
schizophrenia by history, without overt clinical signs at 
that time; the first PTSD diagnosis of record is contained in 
a July 1996 VA examination report. 

The July 1996 VA examination report indicated the veteran 
reported nightmares "regarding the incidences referred to in 
recounting events in the war zone" began in Vietnam, and 
continued post-service.  The veteran indicated he had sought 
treatment at two VA hospitals, "but that PTSD had not been 
recognized at that time."  The veteran described in detail 
his PTSD symptoms, which included nightmares, increased 
anger, increased startle responses, and intrusive thoughts.  
The examiner indicated the veteran "did not embellish his 
narrative with a lot of complaints that might serve his 
interest.  He denied many symptoms of PTSD when queried [in] 
reference [to] them."  The pertinent diagnosis was PTSD, 
based upon traumatic Vietnam War experiences, nightmares 
reference same, impaired occupational functioning, and 
increased startle reactions.  Occupational and social 
adjustment were believed to be declining, and the Global 
Assessment of Functioning (GAF) scale score was recorded as 
40.

July 1996 and August-September 1996 VA hospitalization 
reports indicate the veteran's PTSD symptoms continued, and 
he was discharged on each occasion, although, as noted in the 
August-September report, while gaining "benefit from this 
hospital stay his PTSD symptoms persisted."  The pertinent 
diagnoses were PTSD and dysthymic disorder.  He was accepted 
for the PTSD program.

A September-October 1996 VA PTSD hospitalization report 
indicated that the veteran was not grossly psychotic, there 
was no evidence of major depression, and he was not homicidal 
or suicidal.  The pertinent diagnosis was PTSD, and the GAF 
scale score was recorded as 60.

A December 1996 to January 1997 VA PTSD hospitalization 
report indicates the veteran had attempted to commit suicide.  
Additional stressors attributed to that attempt were the 
deaths of his brother and grandfather and the serious medical 
problems of his daughter-in-law and granddaughter.  He 
reported a two day binge of alcohol and crack prior to 
admission, although a urine drug screen was noted to be 
negative.  His PTSD symptoms were noted to continue during 
this hospitalization.  Upon discharge he was cleared to 
return to "prehospital activity."  The pertinent diagnoses 
were PTSD and dysthymic disorder, with moderate psychosocial 
and environmental problems, and the GAF scale score was 
recorded as 50.

A January 1997 VA PTSD examination report indicates the 
veteran reported being "an isolate; does not involve himself 
in any social activities, except occasionally interacts with 
some of the children at church."  Objectively, the examiner 
indicated the veteran was quiet, soft spoken, psychomotor 
activity was markedly decreased, and he had to be urged to 
action.  The pertinent diagnoses were PTSD, based on 
traumatic Vietnam War experiences, flashbacks, startle 
reactions, social withdrawal, and angry, belligerent 
behavior, and the GAF scale score was recorded as 50.

A February 1997 Social and Occupational Functioning 
Assessment Scale (SOFAS) report notes that this scale differs 
from the Global Assessment of Functioning Scale (GAF), in 
that it focuses exclusively on the individual's level of 
social and occupational functioning and is not directly 
influenced by the overall severity of the individual's 
psychological symptoms.  Also in contrast to the GAF scale, 
any impairment in social and occupational functioning that is 
due to general medical conditions is considered in making the 
SOFA's rating.  The SOFAS is usually used to rate functioning 
for the current period (i.e., the level of functioning at the 
time of the evaluation).  The SOFAS may also be used to 
evaluate functioning for the past year (i.e., the highest 
level of functioning for at least a few months during the 
past year).  The report also instructs that impairments in 
functioning due to physical limitations are to be included, 
as well as those due to mental impairments.  To be counted, 
impairment must be a direct consequence of mental and 
physical health problems; the effects of lack of opportunity 
and other environmental limitations are not to be considered.
In this report the psychologist, after a complete review of 
the veteran's "voluminous medical record" of both his 
physical and mental disabilities, concluded that the veteran 
was not a viable rehabilitation candidate, and that he could 
not "sustain, gainful work activity on a competitive basis 
due to his service connected Post Traumatic Stress Disorder. 
... Based on the psychoneurotic disorders, I would rate him 
under 9411 Post Traumatic Stress Disorder and give him an 
assessment of 75 which would indicate that his symptoms are 
of such severity and persistence that there is an inability 
to obtain or retain employment and to establish favorable 
relationships."  The examiner rendered a SOFAS scale score 
of 40, both currently and as "an ongoing problem for the 
last several years and beyond," which indicates, according 
to the scale criteria, a "major impairment in several areas, 
such as work or school, family relations (e.g., depressed man 
avoids friends, neglects family, and is unable to work; ...)."

A March-April 1997 VA PTSD hospitalization report indicated 
the veteran's PTSD symptoms continued, and he continued to 
have "difficulty dealing with grief issues."  No evidence 
of psychosis was found.  The report indicated the veteran had 
"gained benefit from hospital stay improving in effect and 
insight."  Again, upon discharge, it was noted that he could 
"return to prehospital level of activity."  The pertinent 
diagnoses were PTSD and dysthymic disorder with moderate 
psychosocial and environmental problems and a GAF scale score 
of 50.

A May 1997 SOFAS scale report indicated a scale score of 41.

A September-November 1997 VA PTSD hospitalization report 
indicated the veteran's PTSD symptoms continued, with no 
homicidal or suicidal ideations.  He also complained of 
increased anger, staying by himself a lot, and poor family 
relationships.  He complained of being paranoid about dying 
from his physical disabilities with no one around.  Again, no 
evidence of psychosis during the whole course of the program 
was noted.  The pertinent discharge diagnosis was chronic 
PTSD and the GAF scale score was recorded as 40.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1; Fenderson, at 6.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, as set forth in 38 C.F.R. §§ 4.125-4.132.  
See 61 Fed. Reg. 52695-52702 (1996).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Accordingly, the Board will apply 
the veteran's service-connected PTSD symptomatology to both 
the former and revised rating criteria to determine the most 
favorable evaluation for the veteran's service-connected 
disability.

Under the former regulations, mental disorders were rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Codes 9400-
9411.  The Board notes that under the former regulations the 
veteran's PTSD disability was evaluated under Diagnostic Code 
(DC) 9411.  As noted above, the veteran is currently 
evaluated as being 30 percent disabled by his service-
connected PTSD.

Under the former criteria a 30 percent rating required that 
the veteran's ability to establish or maintain effective or 
favorable relationships with people had to be definitely 
impaired.  The psychoneurotic symptoms had to result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," 
and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA. O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993); 
Hood v. Brown, 4 Vet. App. 301 (1993).
A 50 percent rating required that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 70 percent rating required that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were to be of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent rating required that the veteran's attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
It required totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The veteran had to be demonstrably 
unable to obtain or retain employment.  Additionally, Note 
(1) following the criteria instructed that social impairment 
per se would not be used as the sole basis for any specific 
percentage evaluation, but was of value only in 
substantiating the degree of disability based on all of the 
findings.

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the criteria in the former 38 C.F.R. § 4.132, for a 
100 percent evaluation, are each independent bases for 
granting a 100 percent evaluation.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

In the present case, as noted above, when the veteran filed 
his original service connection claim for PTSD, in December 
1995, no diagnosis of that disability had ever been rendered.  
It was not until the July 1996 VA examination that PTSD was 
diagnosed.  The examiner at that time indicated, as noted 
above, that the veteran "denied many symptoms of PTSD when 
queried [in] reference [to] them."  The examiner, however, 
diagnosed PTSD and assigned a GAF scale score of 40.  The 
Global Assessment of Functioning (GAF) is part of the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4TH 
ED. 1994) [DSM-IV] which reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  A GAF scale score of 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

Just three months later, however, in October 1996, as noted 
above, a VA hospitalization discharge report indicated a GAF 
scale score of 60.  A 60 GAF scale score indicates both 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social and occupational functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.

Just three months later, in January 1997, as noted above, a 
VA hospitalization discharge report indicated a GAF scale 
score of 50.  A GAF scale score of 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  A VA PTSD examination report in that 
same month, as noted above, also contains a GAF scale score 
of 50.

Just one month later, in February 1997, a SOFAS scale report, 
which, as noted above, included the veteran's physical as 
well as psychiatric disabilities, which physical disabilities 
included residuals of prostate cancer (in remission), loss of 
a creative organ, residuals of left hand and arm wounds, a 
hearing loss, and HIV, contained a scale score of 40, 
"ongoing for the last several years and beyond."

Just two months later, in April 1997, as noted above, a VA 
hospitalization discharge report indicated a GAF of 50.  Just 
a month later, in May 1997, A SOFAS scale score of 41 was 
rendered.  And finally, seven months after that, in November 
1997, as noted above, a VA hospitalization discharge report 
indicated a GAF of 40.  Thus, in the space of fourteen 
months, the veteran's GAF scale scores have been 40, 60, 50, 
50, 50, and 40, respectively, with SOFAS scale scores of 40 
and 41, respectively, in the middle of this period of time.

Thus, the medical evidence of record reveals that the veteran 
has had a severe PTSD illness at least since July 1996, with 
several severe current PTSD symptoms.  Initially, in July 
1996, however, the veteran "denied many symptoms of PTSD 
when queried [in] reference [to] them."  The medical 
evidence indicates periods of increased symptomatology and 
periods of improvement, but the overall disability level has 
remained severe.  Applying the above PTSD symptomatology, the 
GAF and SOFAS scale scores, and the former PTSD criteria 
required for 70 and 100 percent evaluations, respectively, 
the Board finds that the overall medical evidence reveals 
that the veteran's symptomatology warrants a 70 percent 
rating under the former criteria.

The Board also finds that the preponderance of the evidence 
is against a 100 percent evaluation under the former 
criteria, as the medical evidence of record does not show 
that the veteran's attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or that totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior have been 
shown.  This conclusion is also compelled by the GAF scale 
scores of 50 and 60, as noted above, indicating moderate 
impairment, and the fact that the scores include the 
diagnosis of a dysthymic disorder, which is not service-
connected.  While a psychologist who examined the veteran 
opined that the veteran was unemployable, the Board finds 
that the preponderance of the medical evidence, including 
psychiatric examinations and discharge summaries from 
hospitalizations in recent years, shows psychiatric 
impairment in the moderate to severe range.  None of the 
other many psychiatric examiners opined that the veteran's 
PTSD alone precluded employment.  In fact, it was indicated 
upon some of the hospital discharge summaries that the 
veteran could return to his prehospital level of activities.  
Mental disorders are currently rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9201-9521.  PTSD is  rated 
in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  
As noted above, the veteran has been assigned a 30 percent 
rating for PTSD under § 4.130, Diagnostic Code 9411.  In this 
regard, as previously noted, the revised criteria for rating 
mental disorders became effective on November 6, 1996.  
Since, as noted previously, the Board has found the veteran's 
PTSD symptomatology to warrant a 70 percent rating under the 
former criteria, the only issue before the Board as to the 
revised criteria is whether his symptomatology warrants a 100 
percent rating from November 6, 1996.  Where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  This 
effective date rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
that law; hence, the Board will consider a 100 percent 
evaluation under the revised criteria from November 6, 1996.  
See Rhodan v. West, 12 Vet. App. 55, 57 (1998).

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

As noted above, the medical evidence indicates that the 
veteran has a severe PTSD illness, with severe PTSD symptoms.  
Applying the same symptomatology as noted above, the same GAF 
and SOFAS scale scores, and rationale as with the former PTSD 
criteria, the Board finds that the preponderance of the 
evidence is against a 100 percent rating, as the veteran's 
symptomatology does not exhibit the necessary total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, as to warrant a 
100 percent evaluation under the revised criteria from 
November 6, 1996.

Accordingly, the Board finds that, under the former and 
revised rating criteria, the veteran's PTSD disability 
warrants a 70 percent rating.  That determination is based on 
application of the pertinent provisions of VA's rating 
schedule.  Additionally, as noted above, the Board finds no 
indication in the evidence that the veteran's PTSD 
symptomatology is so unusual or exceptional that the regular 
schedular standards are inadequate to evaluate his 
disability.  In this regard, the Board notes that there has 
been no showing that the veteran's PTSD symptomatology, 
standing alone, caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations), 
or necessitated frequent periods of hospitalization (i.e., 
beyond that contemplated in the assigned evaluations), as to 
render the regular schedular standards inadequate to evaluate 
his disability.  In the absence of such factors as those 
noted above, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against an evaluation in excess of 70 percent, 
the doctrine is not for application.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Court has recently held that at the time of an initial 
rating in an original claim separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 9.  The 
Board, however, has determined that, based on the facts 
found, the veteran's overall disability level from December 
1995, the date his increased rating claim was filed, is best 
evaluated by a single rating.

ORDER

A 70 percent evaluation for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

